Case: 1:20-cv-00270-SJD-KLL Doc #: 6 Filed: 04/20/20 Page: 1 of 1 PAGEID #: 37

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

The Animal Hospital on Mt. Lookout Square,
Inc.,

Plaintiff(s)
Case Number: 1:20cv270
VS,
Judge Susan J. Dlott
Masters Pharmaceutical, LLC, et al.,
Defendant(s).
ORDER
The Court having been advised by counsel for the parties that the above matter has been
settled, IT IS ORDERED that this action (including all claims by all parties) is hereby
DISMISSED WITH PREJUDICE, provided that any of the parties may, upon good cause shown
not later than May 20, 2020, reopen the action if settlement is not consummated. The parties may
substitute a judgment entry contemplated by the settlement agreement upon approval of the
Court. Parties intending to preserve this Court’s jurisdiction to enforce a settlement should be
aware of Kokkonen v Guardian Life Ins. Co. Of America, 511 U.S. 375, 381-82 (1994), and
incorporate appropriate language in any substituted judgment entry.
This Court explicitly retains jurisdiction to enforce the settlement agreement reached by
the parties.
Each party shall bear its own costs.

IT IS SO ORDERED.

Susan J. Dlott
United States District Court
